DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claim 1 previously was canceled.  Claims 12-17 previously were withdrawn.  New claims 18 and 19 have been added.  Accordingly, claims 2-11, 18, and 19 are under current examination.
	
Maintained Rejection
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “about” in conjunction with numerical endpoints of a range such that the metes and bounds of the range are unclear.  Appropriate clarification is required.

Response to Arguments
	Applicant’s arguments filed 12/9/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  Applicant argues that the term “about” is not indefinite “because there is no evidence of record that those of ordinary skill in the art wo9uld not be able to ascertain the metes and bounds of the rejected claim, given that the weight percentage of an active agent is a readily measurable 

Withdrawn Rejections
	The rejection of claims 2-11 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by, or, in the alternative, under 35 U.S.C. 103 as being obvious over US 2010/0249783A1 (hereafter, “Trieu”) is withdrawn.  The new claim language specifying particular layering structure is generally allowed but not reasonably suggested by the Trieu reference alone.  Applicant’s argument to this effect is persuasive.  New grounds of rejection necessitated by amendments filed 12/9/2021 to address the new claim language in claim 2 and the new claims 18 and 19 are presented below.

New Grounds of Rejection Necessitated by Amendments of 12/9/2021
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0249783A1 (hereafter, “Trieu”, previously cited) in view of Inagaki et al (EP 0371819, newly cited).
The instant claims are drawn to a system comprising an orthopedic implant defining an outer surface comprising metal, and a flexible polymer film.  The polymer film comprise a first layer including an antimicrobial agent for release and a second layer with no active agent and which controls the release of the aforementioned antimicrobial layer, as further specified in the claims.
Trieu teaches a drug-eluting implant cover fabricated from a drug-eluting biocompatible matrix (see abstract, in particular).  Trieu’s invention encompasses a drug-eluting cover for orthopedic implants (see [0001]) wherein the drug elutes into tissue to achieve desired drug action (see [0002]).  The implants may be metal (see [0039] and [0043])(“an orthopedic implant defining an outer surface comprising metal”).  The drug-eluting matrix may be in the form of a sleeve for instance that can be slipped over the implant or affixed by other means such as a biological adhesive (“wherein the implant facing surface of the polymer film is in contact with, and covers at least a portion of the metal surface of the orthopedic implant”); the matrix may be flexible with adjustability with regard to shape and fitting (see [0047]-[0048]) and may be made of polymer materials (see [0043] and [0053]); the drug may be an antimicrobial agent (see [0049])(“a flexible polymer film including an antimicrobial agent configured to be released from the polymer film, wherein the polymer film defines an implant facing surface and wherein at least a portion of the antimicrobial agent is disposed at the implant facing surface”).  Trieu further specifies the implants   The antimicrobial agent may be included for instance in an amount between 0.1 to 20% by weight and preferably from 1 to 10% by weight of the formulation (see [0062] and [0069])(“and wherein the antimicrobial agent weight percent concentration in the polymer film is sufficient to create a zone of microbial inhibition along the metal surface of the orthopedic implant” as in claim 2 and overlapping range of claim 3).
Further regarding claim 2, it is not apparent that Trieu’s allows layer structure comprises a first layer including an antimicrobial agent and a second layer as further specified in the instant claims.
Inagaki cures this deficiency.
Inagaki teaches a laminated/perforated film having two films bonded together.  One film has perforations and is pressed into a second film (see abstract, in particular).  Drugs for instance may be provided from this structure.  A film cover (polypropylene) may be peeled away to reveal a perforated film through which a drug is released for bodily administration (see column 5, lines 45-51, description corresponding to Figure 12), and Inagaki teaches additional embodiments with an additional drug containing component which may be considered a layer (see description of Figure 13 in particular, at column 5, lines 51-57).
Trieu and Inagaki both share similar layered structures comprising polymer materials and drug agents wherein drug containment and release is encompassed in the disclosures.  It would have been prima facie obvious to combine the layered structure comprising a drug containing layer and a perforated layer not itself containing drug but controlling the release rate of said drug in accordance with Inagaki’s layered structure in the polymer film containing devices of Trieu, with a reasonable expectation of success.  One would have been motivated to do so to allow containment and controlled release in an orthopedic environment in accordance with Trieu’s disclosure and based on the advantages of the particular layering structure suggested by Inagaki, with a reasonable expectation of success. Further regarding new claim 18, it is noted that Inagaki further teaches additional layers including closure films detachably connected as well as adhesive bonding layers and additional disclosed layers (see description of Figure 11 for instance) each for their respective benefits (see claims and Figure 11 description at column 5, line 21 in particular).  This description also meets new claim 19.
As to claims 4-10, Trieu specifies the drug-eluting material may be selected and incorporated for instance as a matrix material cover wherein the incorporation of drug can be uniform of distributed in a gradient fashion or in distinct zones of concentration for instance to control drug delivery (see [0056]) and the drug incorporation procedure may involve dissolving the matrix and reconstituting so as to distribute or diffuse the drug in a matrix (see [0058]) and/or where the drug selected for incorporation may be in the form of a solid, powder, slurry, or liquid, as a solution or suspension (see [0065]).  This drug incorporation procedure is considered to encompass teachings where the antimicrobial drug agent is at least partially soluble in the polymer film, completely soluble in the polymer film, partially insoluble in the polymer film, and completely insoluble in the polymer film as recited in the four embodiments encompassed by claims 4-8; it is noted that since there is no additional search burden for the multiplicity of species/embodiments encompassed in claims 4-7, the requirement for election of species or a single embodiment is withdrawn as noted above.  Further regarding the multiple embodiments encompassed in claims 8-10, the requirement for election of a single embodiment is withdrawn also since Trieu teaches that the drug may be in a solution or slurry or liquid or suspension form thereby teaching physical entrapment and since Trieu further teaches that the drug and matrix material may be bonded (see [0060])(limitation of claims 9 and 10).
As to claim 11, Trieu teaches that the matrix may be in the shape of a cover in the form of a sleeve or wrapped around an implant such that Trieu’s disclosure at [0047] teaches such that a sleeve having at least one opening with a defined inner surface as recited in claim 11 is immediately envisaged.
In the event that a selection from among multiple embodiments taught by Trieu is necessary, and one would need to rely on the skill of the ordinary artisan in combination with Trieu’s disclosure for a particular motivation to select a particular embodiment (i.e., a certain concentration or shape or configuration for instance), this rejection is made using obviousness rationale.  It is the examiner’s position that Trieu teaches configurations encompassing those instantly claimed and that with the ordinary skill of the artisan as well as the secondary reference outlined above, one would have been motivated to select a configuration as instantly recited, with a reasonable expectation of success.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617